Blackburn, Judge.
On July 26, 1993, the appellant pled guilty to several offenses, but was allowed to reserve the right to appeal the trial court’s denial of his motions to suppress a photographic line-up and an inculpatory statement. Rather than proceeding immediately with an appeal, the appellant filed a motion for new trial, which the trial court denied on October 11, 1993. On November 3, 1993, within 30 days of the denial of his motion for new trial but not the guilty plea, he filed a notice of appeal.
“A motion for new trial is not the proper vehicle for contesting a guilty plea; rather it may be challenged for the first time on appeal. [Cits.]” Holt v. State, 205 Ga. App. 40, 41 (421 SE2d 131) (1992). *816Accordingly, the notice of appeal filed on November 3, 1993, was untimely as to the guilty plea entered on July 26, 1993, and this appeal must be dismissed. OCGA § 5-6-38 (a); Gibson v. State, 207 Ga. App. 491 (428 SE2d 421) (1993).
Decided February 2, 1994.
Antje R. Kingma, for appellant. (
J. Tom Morgan, District Attorney, Robert M. Coker, Sheila A. Connors, Barbara B. Conroy, Assistant District Attorneys, for appellee.

Appeal dismissed.


Birdsong, P. J., and Cooper, J., concur.